The opinion of the court was delivered by
Allen, J.:
This is a companion case to case No. 34,144, Jacobsen v. Woerner, ante, p. 598 (this day decided). It grew out of the same automobile collision. The action was consolidated with the Jacobsen case, and the cases were tried together.
On December 30, 1935, the plaintiff was a passenger on the same Cardinal Stage Lines Company bus and was in the same collision as set forth in the Jacobsen case. As a result' of the collision plaintiff received severe injuries and brings this action for damages.
In consideration of $100 paid plaintiff by The Cardinal Stage Lines Company, plaintiff entered into an agreement not to sue that company.
There were two trials.
At the first trial the jury returned a verdict in favor of the plaintiff in the sum of $100. The plaintiff filed a motion to set aside the verdict and grant a new trial on the question of damages only. This motion was sustained. No appeal was taken by the defendant. On the second trial the jury returned a verdict in favor of the plaintiff in the sum of $1,500, and judgment was entered thereon.
As this appeal presents the same questions as in the Jacobsen case, the same judgment will be entered.
The cause is remanded to the trial court with directions to deduct from the judgment the amount of payment made to plaintiff by the "Cardinal Stage Lines Company under the covenant not to sue, and to render final judgment for the plaintiff for the balance.